In an action for a divorce and ancillary relief, the plaintiff husband appeals from so much of an order of the Supreme Court, Suffolk County (Kent, J.), dated October 16, 2007, as granted that branch of the defendant wife’s motion which was to direct the firm of Klein, Liebman & Greshen, LLC, to perform an additional valuation of his business interest in Apollo H.VA.C. Corporation and its affiliates for the years 2005 and 2006.
Ordered that the order is affirmed insofar as appealed from, with costs.
*843The parties to a divorce action are entitled to liberal and broad discovery from one another, and this Court has recognized that information relevant to the valuation of marital assets after the commencement of the action is a proper inquiry (see Lennon v Lennon, 124 AD2d 788 [1986]). Under the circumstances of this case, the Supreme Court providently granted the defendant wife the right to an additional valuation of the husband’s businesses for the years 2005 and 2006, after this action was commenced. Lifson, J.P., Florio, Eng and Chambers, JJ., concur.